[woodallempagramdexhibit1001.jpg]
1 Exhibit 10.37 AMENDMENT TO EMPLOYMENT AGREEMENT This AMENDMENT TO EMPLOYMENT
AGREEMENT (the "Amendment") is effective as of February 23, 2016 (the "Effective
Date"), by and between FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia
corporation ("FIS" or the "Company"), and James W. Woodall (the "Employee") and
amends that certain Employment Agreement dated October 1, 2009, as previously
amended on January 29, 2013 and March 15, 2013 (as previously amended, the
"Agreement"). Unless expressly amended herein, the terms of the Agreement remain
in full force and effect. In consideration of the mutual covenants and
agreements set forth herein, the parties agree as follows: 1. Section 4 is
deleted and the following is inserted in lieu thereof: “4. Salary. During the
Employment Term, Company shall pay Employee an annual base salary, before
deducting all applicable withholdings, of no less than $605,000 per year,
payable at the time and in the manner dictated by Company's standard payroll
policies. Such minimum annual base salary may be periodically reviewed and
increased (but not decreased without Employee's express written consent) at the
discretion of Company to reflect, among other matters, cost of living increases
and performance results (such annual base salary, including any increases, the
"Annual Base Salary").” 2. Sections 5(b) and (c) are deleted and the following
is inserted in lieu thereof: “(b) supplemental disability insurance sufficient
to provide a benefit to Employee equal to two-thirds of Employee's
pre-disability Annual Base Salary until Employee reaches the age of 65, provided
that such coverage is available in the market using traditional standards of
underwriting; (c) an annual incentive bonus opportunity under Company's annual
incentive plan ("Annual Bonus Plan") for each calendar year included in the
Employment Term, with such opportunity to be earned based upon attainment of
performance objectives established by Company ("Annual Bonus"). Employee's
target Annual Bonus under the Annual Bonus Plan shall be no less than 150% of
Employee's then current Annual Base Salary, with a maximum of up to 300% of
Employee's then current Annual Base Salary (collectively, the target and maximum
Annual Bonus are referred to as the "Annual Bonus Opportunity"). Employee's
Annual Bonus Opportunity may be periodically reviewed and increased by Company,
but may not be decreased without Employee's express written consent. Employee’s
Annual Bonus is subject to the Company’s clawback policy, pursuant to which the
Company may recoup all or a portion of any bonus paid if, after payment, there
is a finding of fraud, a restatement of financial results, or errors or
omissions discovered that call into question the business results on which the
bonus was based. If owed pursuant to the terms of the Annual Bonus Plan, the
Annual Bonus shall be paid no later than the March 15th first following the
calendar year to which the Annual Bonus relates. Unless provided otherwise
herein or the Board of Directors of Company (the "Board") determines otherwise,
no Annual Bonus shall be paid to Employee unless Employee is employed by
Company, or an affiliate thereof, on the Annual Bonus payment date;”



--------------------------------------------------------------------------------



 
[woodallempagramdexhibit1002.jpg]
2 3. The following is inserted as Section 6 and all subsequent Sections are
renumbered accordingly: “6. Compensation Policies. Company has adopted certain
compensation related policies that apply to Employee. Employee acknowledges
that, as a corporate officer, he is expected to maintain an ownership level in
Company stock of at least two (2) times his annual base salary and that
following the vesting of any restricted shares granted to him, Employee must
hold 50% of those shares for at least six (6) months. Employee further
represents that he has read and understands the Company’s policies regarding
insider trading and prohibiting the hedging and pledging of Company stock.” 4.
Sections 8(f)(i) and (ii) are deleted and the following is inserted in lieu
thereof: “(i) a material adverse change in Employee's position or title, or a
material diminution in Employee's managerial authority, duties or
responsibilities or the conditions under which such duties or responsibilities
are performed (e.g., a material reduction in the number or scope of
department(s), functional group(s) or personnel over which Employee has
managerial authority), in each case as in effect as of immediately following the
Effective Date of the most recent Amendment to the Agreement; (ii) a material
adverse change in the position to whom Employee reports (i.e. the CEO);” 5.
Section 9(a)(iv) is deleted and the following is inserted in lieu thereof: “(iv)
All stock option, restricted stock and other equity-based incentive awards
granted by Company that were outstanding but not vested as of the Date of
Termination shall become immediately vested and/or payable, as the case may be;”
[Signature page follows]



--------------------------------------------------------------------------------



 
[woodallempagramdexhibit1003.jpg]
3 IN WITNESS WHEREOF the parties have executed this Amendment to be effective as
of the date first set forth above. FIDELITY NATIONAL INFORMATION SERVICES, INC.
By: ___________//S//_______________ Its: CEVP, Chief Administrative Officer
JAMES W. WOODALL ______________//S//________________



--------------------------------------------------------------------------------



 